DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are pending. 
Claim 22, previously withdrawn, has been rejoined.
Claims 1-22 are allowed. 

Response to Amendment/Arguments
The Amendment filed 7/29/2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

Priority Documents
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection to the Specification & Drawings
The objection of the specification for containing new matter has been overcome by deleting said matter. The objection has been withdrawn.
The objection of Figures 1, 5, 7, and 8 for informalities has been overcome by the replacement drawings filed.  The objection has been withdrawn. 




Objection to the Claims
The objection of claims 13-17 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 

35 USC § 112(b) Rejection
The rejection of claims 11, 13, 16, and 19-21 under 35 USC 112(b) for being indefinite has been overcome by the claim amendments.  The rejection has been withdrawn. 

Rejoinder
Claims 1-21 are allowable. Claim 22 has been amended to depend from claim 1 and is, therefore, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Allowable Subject Matter
Claims 1-22 are allowed. See reasons for the indication of allowable subject matter outlined in paragraph 28 of the Office action mailed 6/9/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626